Case MDL No. 2979 Document 1-15 Filed 10/20/20 Page 1 of 2

DECLARATION OF WILLIAM A. BREWER IN SUPPORT OF THE NATIONAL
RIFLE ASSOCIATION’S MOTION TO TRANSFER CASES FOR CONSOLIDATED
PRE-TRIAL PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407

I, William A. Brewer, declare under penalty of perjury pursuant to 28 U.S.C. § 1746, that
the following is true and correct:

1. I am over twenty-one years of age, and fully competent to make this declaration. I
am an associate with the law firm of Brewer, Attorneys & Counselors (“BAC”), 750 Lexington
Avenue, 14'" Floor, New York, New York 10022. I am counsel for the National Rifle Association
of America (the “NRA”) in the matter captioned Dell’ Aquila v. LaPierre et al., Civ. Case No. 3:19-
cv-00679 (M.D. Tn.) (the “Dell’Aquila Litigation”). I respectfully submit this declaration in
support of the NRA’s Motion to Transfer Cases for Consolidated Pre-Trial Proceedings Pursuant
to 28 U.S.C. § 1407 (the “Consolidation Motion”). Unless otherwise stated, 1 have personal

knowledge of all matters stated herein.

2. Attached as Exhibit A hereto is true and correct copy of the Second Amended
Complaint. Attached as Exhibit B hereto is a true and correct copy of the NRA’s Answer and
Affirmative Defenses. These documents collectively constitute the operative pleadings in the
Dell’ Aquila Litigation. Attached as Exhibit C hereto is a true and correct copy of the current docket

summary for the Dell’ Aquila Litigation, generated via PACER/ECF.

3. The Initial Case Management Conference in the Dell’ Aquila Litigation is scheduled
to take place on November 6, 2020 (Docket No. 65). Fact discovery will begin shortly and will be
voluminous. Attached hereto as Exhibit D is a list of individuals or entities likely to have relevant

information or documents.
Case MDL No. 2979 Document 1-15 Filed 10/20/20 Page 2 of 2

4, Significant issues of fact in the Dell’ Aquila Litigation include: the NRA’s dealings
with its former public relations agency, Ackerman McQueen, Inc. (“Ackerman”), including
knowledge and intent on the part of NRA executives regarding Ackerman’s activities and billing;'
the NRA’s stewardship of its finances; the veracity of allegations of misspending by former NRA

fiduciaries including Lt. Col. Oliver North;? and, the NRA’s legal fees.’

5. I declare under penalty of perjury under the Jaws of the United States of America

that the foregoing is true and correct.

Executed this 20" day of October 2020 in New York, New York.

jr

William A. Brewer

 

' See Ex. A Jf] 49, 74.
? See Ex. A ff 41-54, 74.
3 See Ex. A 9 44-54.
4 See Ex. A Jf 46-48, 74.
